Title: To John Adams from Benjamin Rush, 4 June 1812
From: Rush, Benjamin
To: Adams, John



my dear friend
Philadelphia June 4th: 1812

In Spite of a Speech made by my wife a few days Ago, “that you and I corresponded like two young girls about their sweethearts,” I will not be outdone by you in the number and promptness of my letters.
The General assembly of the Presbyterian Church have just finished a long and interesting Session. Among Other things done by them, they have addressed a petition to Congress praying that the post offices may not be opened on the Sabbath day. A vote was lost in the Assembly for petitioning the President to appoint a national day fast. It was objected to, only because a majority beleived it would not be attended with Success. Are we not the Only nation in the world, France excepted, Whether Christian, mohamidan pagan or Savage that has ever dared to go to war without imploring supernatural aid, either by prayers, or Sacrifices, or auspices, or libations of some kind? How few men know that man is naturally a “gotomeeting Animal” to use your definition of a New Englandman, or in Other words, that he is as naturally a praying, as he is a breathing Animal. Sailors, Soldiers, Indians nay more Deists, and Atheists all pray by an unsubdued instinct of nature when in great danger or distress. How differently did the Congresses of 1774, 1775 & 1776 begin and conduct the war with Great Britain that ended in the establishment of the liberties and independance of our Country?—They appealed to the God for of Armies and nations for support and he blessed both their Councils and their Arms.—Do you recollect the rebuke you gave Mr Jefferson in Congress upon this Subject?
Our papers teem with publications against the horrors of War. They remind me of an Amendment which Mr: Saml Adams told me he once moved in a proclamation by the first Convention that sat in Boston—It was to Strike out the word “horrors” and to Substitute in its room, the “Calamities” of a civil of war. The latter word he said would alarm less than the former, and War he believed at that time to be both inevitable and necessary for the Safety of his Country.
It is curious to Observe how exactly the sentiments and language of a certain Class of Citizens upon the Subject of a War with G Britain accord with the Sentiments & language of their ancestors in politicks in the years 1773 & 1774. There is nothing new under the Sun in the feelings, Opinions & Conduct of parties whether in or out of power. Your View of them in Your defence of the American Constitutions might pass for a history of the Whigs & tories, and of the federalists and democrats of the United States.
I believe with you that all men who affect to despise public Slander are hypocrites. Sir Thomas Brown a learned and pious physician of the 17th: Century says in his Religio Medici that he would rather be exposed to the stroke of a fiery Basilisk, than of an angry pen,” and yet Anger & malice had nothing to feed upon in his excellent Character. Genl: Washington I have heard felt public Abuse in the most Sensible manner. Mr Jefferson told me he once saw him throw the Aurora hastily upon the floor, with a “dam” of the Author, who had  charged him with the crime of being a slave holder. It is even said, that paper induced him to retire from the Presidents Chair of the United States.
Physiologists teach us that sensations originally painful, Sometimes become pleasurable from repetition. In this way only can Scandal give pleasure to an innocent mind. From experience I can say this to be the case. I review the volumes of Calumnies published against me by my brethren with more than pleasure. They are permanent memorials that the Opinions and modes of practice which I introduced, and which my enemies they have since adopted, were Correct, and that thousands have owed their lives to them.
I need not add that it is now a time of uncommon health in our city or I should not intrude upon your  leisure by such long and trifling letters. With respect & love to all who daily surround your table, I am Dear Sir ever Yrs

Benja: Rush